Title: From George Washington to Benjamin Goodhue, 15 October 1797
From: Washington, George
To: Goodhue, Benjamin



Dear Sir,
Mount Vernon—15th Oct. 1797

The Fish you had the goodness to send me, arrived very safe; and are excellent: for your recollection of that request of mine,

and the trouble you were at to obtain the best kind, I pray you to accept my grateful thanks.
The money, as you desired, was paid to Captn Silver, to the amount of your memorandum of their cost; and they shall be stored, & dressed agreeably to the directions contained in your letter; for giving which I feel myself obliged.
No man wishes more devoutly than I that a stop was put to the further effusion of blood; that harmony was restored to all Nations; and that justice was done to ours: but I must confess that my hope of seeing these accomplished, soon, exceed my expectation. The affairs of Europe seem to me to be in so purturbed a state, and the views of the principal Actors so discordant, that it is not easy, on rational principles and fair calculation, to predict events.
Nothing is wanting in ourselves to steer clear of the vortex of misery, which has brought so many of the Nations of Europe to the brink of ruin in this desolating war, but unanimity; and if a steady adherance to the principles which have hitherto directed our councils is unable to effect this, it will nevertheless, I hope, avert the evils which, otherwise might be expected to flow from the persevering opposition which is levelled at our government; and all those who stand forward in support of it. This is my Creed, and I shall believe in it until the contrary is verified, which Heaven avert! Adieu, with very great esteem and regard I remain Dear Sir Your most Obedient and very Hble Servant

Go: Washington

